EXHIBIT 10.1

 

LIMS ASSIGNMENT AGREEMENT

 

This LIMS Assignment Agreement (this “Assignment”) is entered into as of
September 6, 2017 (the “Effective Date”), by and between PalliaTech, Inc., a
Delaware corporation (the “Assignor”), and EVIO Labs CO, Inc., a Colorado
corporation (the “Assignee”). Capitalized terms used but not defined herein
shall have the meanings ascribed to them in that certain Transfer Agreement,
dated as of the date hereof (as it may be amended in accordance with its terms,
the “Transfer Agreement”), by and between the Assignor, PhytaTech CO, LLC
(“PhytaTech”) and the Assignee. The Assignor and the Assignee are sometimes
referred to individually in this Assignment as a “party” and collectively as the
“parties”.

 

WHEREAS, the Assignor wishes to transfer and assign to the Assignee all of the
Assignor’s rights and interests in and to a software work known as LIMS, and its
obligations under, that certain Assignment Agreement dated July 26, 2016 by and
between the Assignor and PhytaTech (the “Assignment Agreement”), and the
Assignee wishes to be the assignee and transferee of such rights, interests and
obligations;

 

WHEREAS, pursuant to Section 5.2 of the Assignment Agreement, the Assignor may
assign the Assignment Agreement upon notice to PhytaTech and, by signing this
Assignment, PhytaTech acknowledges receipt of such notice.

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, do hereby
agree as follows:

 

1. Assignment and Assumption. The Assignor hereby transfers and assigns to the
Assignee, and the Assignee hereby acquires from the Assignor all of the
Assignor’s rights and interests in and to the Assignment Agreement, of whatever
kind or nature, and the Assignee hereby assumes and agrees to perform all
obligations, duties, liabilities and commitments of the Assignor under the
Assignment Agreement, of whatever kind or nature.

 

2. Effectiveness. This Assignment shall be effective as of the Effective Date.

 

3. Governing Law; Binding Effect. This Assignment shall be governed by and
construed in accordance with the laws of the State of Colorado applicable to
contracts made and performed in such state without giving effect to the choice
of law principles of such state that would require or permit the application of
the laws of another jurisdiction.

 

4. Counterparts. This Assignment may be executed in one or more counterparts,
including facsimile counterparts, each of which shall be deemed to be an
original copy of this Assignment, and all of which, when taken together, shall
be deemed to constitute one and the same agreement. Delivery of such
counterparts by facsimile or electronic mail (in PDF or .jpg format) shall be
deemed as effective as manual delivery.

 



  1

   



 

IN WITNESS WHEREOF, the Assignee and the Assignor have executed this Assignment
as of the date first set forth above.

 

 



  ASSIGNOR:

 

 

 

 

PalliaTech, Inc.

 

        By: /s/ Joseph F. Lusardi

 

 

Joseph F. Lusardi, Authorized Signatory        

 

ASSIGNEE:

 

 

 

 

 

EVIO Labs CO, Inc.

 

 

 

 

 

 

By:

/s/ William Waldrop

 

    William Waldrop, Authorized Signatory  



 

 

By signing below, PhytaTech CO, LLC acknowledges receipt of notice, pursuant to
Section 5.2 of the Assignment Agreement, of the transfer of the Assignment
Agreement by PalliaTech, Inc. to Signal Bay, Inc.

 

 



  PHYTATECH CO, LLC         By: /s/ Robert Howland

 

 

Robert Howland, Authorized Signatory  



 

 



2



 